Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims

Applicant’s amendment in the “Amendment/Req. Reconsideration-After Non-Final Reject”, filed on 12/16/2020, is acknowledged. Applicant's amendment of claims 1,  8, 9, 10, 12, 15, 20, and 22, and cancellation of claim 21 filed in “Claims” filed on 12/16/2020 with the same reply, have been entered by Examiner. 
This office action considers claims 1, 5-10, 12, 14-15, 18, 20, and 22-24 pending for prosecution.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via a phone call with and email from Attorney Andrew Quecan, Reg. No: 68,516 on 02/26/2021.
i. Claims 1, 6, 8, 9, 10, 12, 15, and 24 have been amended. 
ii. Claim 23 has been cancelled. 
iii. Claim 1 has been amended, and the whole claim after this amendment will read as follows:
1.	(Examiner Amended) An apparatus comprising: 

a dielectric material over the memory array; 
a plurality of parallel-spaced partially filled trenches in the dielectric material, wherein each parallel-spaced partially filled trench of the plurality of parallel-spaced partially filled trenches was etched to a corresponding etch out step of the plurality of partially filled trenches, wherein the plurality of parallel-spaced partially filled trenches are filled based on an etch stop layer that is at a bottom of the dielectric material, and wherein the plurality of parallel-spaced partially filled trenches taper inwardly from the top of the dielectric material to the etch stop layer; 
a mask layer that covers the dielectric material and the plurality of parallel-spaced partially filled trenches; and 
conductive lines over the memory array and below, in part, a bottom of the etch stop layer.
iv. Claim 6 has been amended, and the whole claim after this amendment will read as follows:
6.	(Examiner Amended) The apparatus of claim 1, wherein the conductive lines in the dielectric material. 
v. Claim 8 has been amended, and the whole claim after this amendment will read as follows:
8.	(Examiner Amended) An apparatus comprising: 
a memory array; 
a dielectric material over an etch stop layer that is at a bottom of the dielectric material and over the memory array; 

a mask layer that covers the dielectric material and the plurality of parallel-spaced partially filled trenches; and 
conductive lines over the memory array and below, in part, a bottom of the etch stop layer, wherein the memory array comprises flash memory, and wherein at least one of the conductive lines corresponds to a control gate of the Flash memory.
vi. Claim 9 has been amended, and the whole claim after this amendment will read as follows:
9.	(Examiner Amended) An apparatus comprising: 
a memory array; 
an etch stop layer over the memory array; 
a dielectric material over the etch stop layer over the memory array, such that the etch stop layer is at a bottom of the dielectric material; 
a plurality of parallel-spaced partially filled trenches in the dielectric material, wherein the plurality of parallel-spaced partially filled trenches taper inwardly from a top of the dielectric material to the etch stop layer; 
a mask layer that covers the dielectric material and the plurality of parallel-spaced partially filled trenches; 
; and
conductive lines over the memory array and below, in part, a bottom of the etch stop layer.
vii. Claim 10 has been amended, and the whole claim after this amendment will read as follows:
10.	(Examiner Amended) An apparatus comprising: 
a plurality of conductive lines; 
a plurality of active areas below the plurality of conductive lines; 
a dielectric material formed around and above the plurality of conductive lines, the dielectric material having an etch stop layer that is at a bottom of the dielectric material; and 
a plurality of partially filled trenches in the dielectric material, wherein the plurality of partially filled trenches are situated between and parallel to the plurality of conductive lines, wherein each partially filled trench of the plurality of partially filled trenches was etched to a corresponding etch out step of the plurality of partially filled trenches, and wherein each partially filled trench of the plurality of partially filled trenches tapers inwardly from a top of the dielectric material to the etch stop layer; 
a mask layer that covers the dielectric material and the plurality of partially filled trenches; and 
a plurality of spaced openings above the plurality of partially filled trenches, wherein the plurality of spaced openings are formed until the corresponding etch out step of the plurality of partially filled trenches.
viii. Claim 12 has been amended, and the whole claim after this amendment will read as follows:
12.	(Examiner Amended) An apparatus comprising: 
a plurality of conductive lines; 
a plurality of active areas below the plurality of conductive lines; 
a dielectric material around the plurality of conductive lines; and a plurality of partially filled trenches in the dielectric material, wherein each partially filled trench of the plurality of partially filled trenches was etched to a corresponding etch out step of the plurality of partially filled trenches, such that each partially filled trench of the plurality of partially filled trenches is filled from the etch out step to an etch stop layer at a bottom of the dielectric material, wherein each partially filled trench of the plurality of partially filled trenches tapers inwardly from a top of the dielectric material; 
a mask layer that covers the dielectric material and the plurality of partially filled trenches; and 
a plurality of spaced openings above the plurality of partially filled trenches, wherein the plurality of spaced openings are formed until the corresponding etch out step of the plurality of partially filled trenches.
ix. Claim 15 has been amended, and the whole claim after this amendment will read as follows:
15.	(Examiner Amended) An apparatus comprising: 

a plurality of active areas below the plurality of conductive lines; 
a dielectric material around and above the plurality of conductive lines, the dielectric material having an etch stop layer that is at a bottom of the dielectric material;
a plurality of parallel-spaced partially filled trenches in the dielectric material; 
a mask layer that covers the dielectric material and the plurality of parallel-spaced partially filled trenches; and 
a plurality of spaced openings above the plurality of parallel-spaced partially filled trenches, wherein the plurality of spaced openings are formed until corresponding etch out steps of the plurality of parallel-spaced partially filled trenches, and wherein each parallel-spaced partially filled trench of the plurality of parallel-spaced partially filled trenches tapers inwardly from a top of the dielectric material to the etch stop layer.
x. Claim 23 has been cancelled, and the whole claim after this amendment will read as follows:
23.	(Cancelled) 
xi. Claim 24 has been amended, and the whole claim after this amendment will read as follows:
24.	(Examiner Amended) The apparatus of claim 9, wherein each parallel-spaced partially filled trench of the plurality of parallel-spaced partially filled trenches is below the mask layer.

In view of the above, this office action considers claims 1, 5-10, 12, 14-15, 18, 20, 22 and 24 presented for examination.
Reason for Allowances
Claims 1, 5-10, 12, 14-15, 18, 20, 22 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a plurality of parallel-spaced partially filled trenches in the dielectric material, wherein each parallel-spaced partially filled trench of the plurality of parallel-spaced partially filled trenches was etched to a corresponding etch out step of the plurality of partially filled trenches, wherein the plurality of parallel-spaced partially filled trenches are filled based on an etch stop layer that is at a bottom of the dielectric material, and wherein the plurality of parallel-spaced partially filled trenches taper inwardly from the top of the dielectric material to the etch stop layer; and conductive lines over the memory array and below, in part, a bottom of the etch stop layer”, as recited in Claim 1, in combination with the remaining limitations of the claim.			
Claims 5-7 and 22, are allowed as those inherit the allowable subject matter from claim 1. 	
Regarding Claim 8: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a plurality of parallel-spaced partially filled trenches in the dielectric material, wherein each parallel-spaced partially filled trench of the plurality of parallel-spaced partially filled trenches was etched to a corresponding etch out step of the plurality of parallel-spaced partially filled trenches, wherein the plurality of parallel-spaced partially filled trenches taper inwardly from the top of the dielectric material to the etch stop layer; a mask layer that covers the dielectric material and the plurality of parallel-spaced partially filled trenches; and conductive lines over the memory array and below, in part, a bottom of the etch stop layer, wherein the memory array comprises flash memory, and wherein at least one of the conductive lines corresponds to a control gate of the Flash memory”, as recited in Claim 8, in combination with the remaining limitations of the claim.					
Regarding Claim 9: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a plurality of parallel-spaced partially filled trenches in the dielectric material, wherein the plurality of parallel-spaced partially filled trenches taper inwardly from a top of the dielectric material to the etch stop layer; a mask layer that covers the dielectric material and the plurality of parallel-spaced partially filled trenches; 
; and conductive lines over the memory array and below, in part, a bottom of the etch stop layer”, as recited in Claim 9, in combination with the remaining limitations of the claim.			
Claim 24, is allowed as it inherits the allowable subject matter from claim 9. 	
Regarding Claim 10: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a plurality of parallel-spaced partially filled trenches in the dielectric material, wherein each parallel-spaced partially filled trench of the plurality of parallel-spaced partially filled trenches was etched to a corresponding etch out step of the plurality of partially filled trenches, wherein the plurality of parallel-spaced partially filled trenches are filled based on an etch stop layer that is at a bottom of the dielectric material, and wherein the plurality of parallel-spaced partially filled trenches taper inwardly from the top of the dielectric material to the etch stop layer; and conductive lines over the memory array and below, in part, a bottom of the etch stop layer”, as recited in Claim 10, in combination with the remaining limitations of the claim.			
Claims 14 and 20, are allowed as those inherit the allowable subject matter from claim 10. 	
Regarding Claim 12: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a plurality of parallel-spaced partially filled trenches in the dielectric material, wherein each parallel-spaced partially filled trench of the plurality of parallel-spaced partially filled trenches was etched to a corresponding etch out step of the plurality of partially filled trenches, wherein the plurality of parallel-spaced partially filled trenches are filled based on an etch stop layer that is at a bottom of the dielectric material, and wherein the plurality of parallel-spaced partially filled trenches taper inwardly from the top of the dielectric material to the etch stop layer; and conductive lines over the memory array and below, in part, a bottom of the etch stop layer”, as recited in Claim 12, in combination with the remaining limitations of the claim.			
Regarding Claim 15: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a plurality of parallel-spaced partially filled trenches in the dielectric material, wherein each parallel-spaced partially filled trench of the plurality of parallel-spaced partially filled trenches was etched to a corresponding etch out step of the plurality of partially filled trenches, wherein the plurality of parallel-spaced partially filled and conductive lines over the memory array and below, in part, a bottom of the etch stop layer”, as recited in Claim 15, in combination with the remaining limitations of the claim.				
Claim 18, is allowed as it inherits the allowable subject matter from claim 15. 	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Matsunaga (US 20060284268 A1; hereinafter Matsunaga) “Semiconductor integrated circuit device”.
Tu et al. (US 20070200162 A1; hereinafter Tu) “Reducing dielectric constant for MIM capacitor”.	
Ding (US 20080146014 A1; hereinafter Ding) “SELF ALIGNED CONTACT”.
Choi et al. (US 20080272423 A1; hereinafter Choi) “Conductive structures, non-volatile memory device including conductive structures and methods of manufacturing the same”.	
Prior Art Matsunaga teaches a semiconductor integrated circuit device and more particularly to a semiconductor integrated circuit device having a nonvolatile semiconductor memory device ([0003]), wherein (Fig. 11B; [0134+]) a first stacked gate structure formed on the semiconductor substrate and having a floating gate, inter-gate Matsunaga does not expressly teach a plurality of parallel-spaced partially filled trenches in the dielectric material, wherein each parallel-spaced partially filled trench of the plurality of parallel-spaced partially filled trenches was etched to a corresponding etch out step of the plurality of partially filled trenches, wherein the plurality of parallel-spaced partially filled trenches are filled based on an etch stop layer that is at a bottom of the dielectric material, and wherein the plurality of parallel-spaced partially filled trenches taper inwardly from the top of the dielectric material to the etch stop layer; and conductive lines over the memory array and below, in part, a bottom of the etch stop layer (claim 1); or a plurality of parallel-spaced partially filled trenches in the dielectric material, wherein each parallel-spaced partially filled trench of the plurality of parallel-spaced partially filled trenches was etched to a corresponding etch out step of the plurality of parallel-spaced partially filled trenches, wherein the plurality of parallel-spaced partially filled trenches taper inwardly from the a mask layer that covers the dielectric material and the plurality of parallel-spaced partially filled trenches; and conductive lines over the memory array and below, in part, a bottom of the etch stop layer, wherein the memory array comprises flash memory, and wherein at least one of the conductive lines corresponds to a control gate of the Flash memory (claim 8); or a plurality of parallel-spaced partially filled trenches in the dielectric material, wherein the plurality of parallel-spaced partially filled trenches taper inwardly from a top of the dielectric material to the etch stop layer; a mask layer that covers the dielectric material and the plurality of parallel-spaced partially filled trenches; ; and conductive lines over the memory array and below, in part, a bottom of the etch stop layer (claim 9); or a dielectric material formed around and above the plurality of conductive lines, the dielectric material having an etch stop layer that is at a bottom of the dielectric material; and a plurality of partially filled trenches in the dielectric material, wherein the plurality of partially filled trenches are situated between and parallel to the plurality of conductive lines, wherein each partially filled trench of the plurality of partially filled trenches was etched to a corresponding etch out step of the plurality of partially filled trenches, and wherein each partially filled trench of the plurality of partially filled trenches tapers inwardly from a top of the dielectric material to the etch stop layer; a mask layer that covers the dielectric material and the plurality of partially filled trenches; and a plurality of spaced openings above the plurality of partially filled trenches, wherein the plurality of spaced openings are formed until the corresponding etch out step of the plurality of partially filled trenches (claim 10); or a dielectric material around the plurality of conductive lines; and a plurality of partially filled trenches in the dielectric material, wherein each partially filled trench of the plurality of partially filled trenches was etched to a corresponding etch out step of the plurality of partially filled trenches, such that each partially filled trench of the plurality of partially filled trenches is filled from the etch out step to an etch stop layer at a bottom of the dielectric material, wherein each partially filled trench of the plurality of partially filled trenches tapers inwardly from a top of the dielectric material; a mask layer that covers the dielectric material and the plurality of partially filled trenches; and a plurality of spaced openings above the plurality of partially filled trenches, wherein the plurality of spaced openings are formed until the corresponding etch out step of the plurality of partially filled trenches (claim 12); or a dielectric material around and above the plurality of conductive lines, the dielectric material having an etch stop layer that is at a bottom of the dielectric material;a plurality of parallel-spaced partially filled trenches in the dielectric material; a mask layer that covers the dielectric material and the plurality of parallel-spaced partially filled trenches; and a plurality of spaced openings above the plurality of parallel-spaced partially filled trenches, wherein the plurality of spaced openings are formed until corresponding etch out steps of the plurality of parallel-spaced partially filled trenches, and wherein each parallel-spaced partially filled trench of the plurality of parallel-spaced partially filled trenches tapers inwardly from a top of the dielectric material to the etch stop layer (claim 15).
Tu teaches a capacitor, and more particularly to a capacitor in a dynamic random access memory, and even more particularly to a structure and fabrication methods for a Metal-Insulator-Metal (MIM) capacitor structure ([0001]), wherein (Fig. 15; [0024+]) a semiconductor substrate; a first dielectric layer over the semiconductor substrate; a second dielectric layer over the first dielectric layer; a third dielectric layer having a low k value over the second dielectric layer, wherein a second region of the third dielectric layer is over a second region of the first dielectric layer, and wherein a first region of the third dielectric layer is over a first region of the first dielectric layer; a plurality of stacked contacts comprising upper portions and lower portions, wherein portions of the upper portions of the stacked contacts are in the first region of the third dielectric layer, and wherein lower portions of the stacked contacts are substantially in the first region of the first dielectric layer; a capacitor formed in the second dielectric layer, wherein the capacitor is over the second region of the first dielectric layer and under the second region of the third dielectric layer; and a conductive line over the third dielectric layer and electrically coupled to a top electrode of the capacitor. But, Prior Art Tu does not expressly teach a plurality of parallel-spaced partially filled trenches in the dielectric material, wherein each parallel-spaced partially filled trench of the plurality of parallel-spaced partially filled trenches was etched to a corresponding etch out step of the plurality of partially filled trenches, wherein the plurality of parallel-spaced partially filled trenches are filled based on an etch stop layer that is at a bottom of the dielectric material, and wherein the plurality of parallel-spaced partially filled trenches taper inwardly from the top of the dielectric material to the etch stop layer; and conductive lines over the memory array and below, in part, a bottom of the etch stop layer (claim 1); or a plurality of parallel-spaced partially filled trenches in the dielectric material, wherein each parallel-spaced partially filled trench of the plurality of parallel-spaced partially filled trenches was etched to a corresponding etch out step of the plurality of parallel-spaced partially filled trenches, wherein the plurality of parallel-spaced partially filled trenches taper inwardly from the top of the dielectric material to the etch stop layer; a mask layer that covers the dielectric material and the plurality of parallel-spaced partially filled trenches; and conductive lines over the memory array and below, in part, a bottom of the etch stop layer, wherein the memory array comprises flash memory, and wherein at least one of the conductive lines corresponds to a control gate of the Flash memory (claim 8); or a plurality of parallel-spaced partially filled trenches in the dielectric material, wherein the plurality of parallel-spaced partially filled trenches taper inwardly from a top of the dielectric material to the etch stop layer; a mask layer that covers the dielectric material and the plurality of parallel-spaced partially filled trenches; ; and conductive lines over the memory array and below, in part, a bottom of the etch stop layer (claim 9); or a dielectric material formed around and above the plurality of conductive lines, the dielectric material having an etch stop layer that is at a bottom of the dielectric material; and a plurality of partially filled trenches in the dielectric material, wherein the plurality of partially filled trenches are situated between and parallel to the plurality of conductive 
a mask layer that covers the dielectric material and the plurality of partially filled trenches; and a plurality of spaced openings above the plurality of partially filled trenches, wherein the plurality of spaced openings are formed until the corresponding etch out step of the plurality of partially filled trenches (claim 10); or a dielectric material around the plurality of conductive lines; and a plurality of partially filled trenches in the dielectric material, wherein each partially filled trench of the plurality of partially filled trenches was etched to a corresponding etch out step of the plurality of partially filled trenches, such that each partially filled trench of the plurality of partially filled trenches is filled from the etch out step to an etch stop layer at a bottom of the dielectric material, wherein each partially filled trench of the plurality of partially filled trenches tapers inwardly from a top of the dielectric material; a mask layer that covers the dielectric material and the plurality of partially filled trenches; and a plurality of spaced openings above the plurality of partially filled trenches, wherein the plurality of spaced openings are formed until the corresponding etch out step of the plurality of partially filled trenches (claim 12); or a dielectric material around and above the plurality of conductive lines, the dielectric material having an etch stop layer that is at a bottom of the dielectric material;a plurality of parallel-spaced partially filled trenches in the dielectric material; 
a mask layer that covers the dielectric material and the plurality of parallel-spaced partially filled trenches; and a plurality of spaced openings above the plurality of parallel-
Prior Art Ding teaches integrated circuits and, more particularly, to self-aligned contacts for semiconductor structures ([0001]), wherein (Fig. 2A; [0025+]) one or more gate structures, each of said gate structure comprising at least one conductive gate; a first doped region selected from a doped source region and a doped drain region, the first doped region being adjacent to a sidewall of at least one of said one or more gate structures; a first dielectric overlaying each said gate structure; a first layer overlaying a top of each said gate structure, the first layer being separated from each said conductive gate by the first dielectric, the first layer having an opening therethrough, wherein the opening overlies the first doped region, and wherein the first dielectric extends substantially down side portions of the opening; a first conductive contact having at least a portion extending into the opening, the contact electrically contacting the first doped region at a bottom region of the opening, the contact being insulated each conductive gate of each gate structure adjacent to the contact by the first dielectric. But, Prior Art Ding does not expressly teach a plurality of parallel-spaced partially filled trenches in the dielectric material, wherein each parallel-spaced partially filled trench of the plurality of parallel-spaced partially filled trenches was etched to a corresponding etch out step of the plurality of partially filled trenches, wherein the plurality of parallel-spaced partially filled trenches are filled based on an etch stop layer and conductive lines over the memory array and below, in part, a bottom of the etch stop layer (claim 1); or a plurality of parallel-spaced partially filled trenches in the dielectric material, wherein each parallel-spaced partially filled trench of the plurality of parallel-spaced partially filled trenches was etched to a corresponding etch out step of the plurality of parallel-spaced partially filled trenches, wherein the plurality of parallel-spaced partially filled trenches taper inwardly from the top of the dielectric material to the etch stop layer; a mask layer that covers the dielectric material and the plurality of parallel-spaced partially filled trenches; and conductive lines over the memory array and below, in part, a bottom of the etch stop layer, wherein the memory array comprises flash memory, and wherein at least one of the conductive lines corresponds to a control gate of the Flash memory (claim 8); or a plurality of parallel-spaced partially filled trenches in the dielectric material, wherein the plurality of parallel-spaced partially filled trenches taper inwardly from a top of the dielectric material to the etch stop layer; a mask layer that covers the dielectric material and the plurality of parallel-spaced partially filled trenches; ; and conductive lines over the memory array and below, in part, a bottom of the etch stop layer (claim 9); or a dielectric material formed around and above the plurality of conductive lines, the dielectric 
a mask layer that covers the dielectric material and the plurality of partially filled trenches; and a plurality of spaced openings above the plurality of partially filled trenches, wherein the plurality of spaced openings are formed until the corresponding etch out step of the plurality of partially filled trenches (claim 10); or a dielectric material around the plurality of conductive lines; and a plurality of partially filled trenches in the dielectric material, wherein each partially filled trench of the plurality of partially filled trenches was etched to a corresponding etch out step of the plurality of partially filled trenches, such that each partially filled trench of the plurality of partially filled trenches is filled from the etch out step to an etch stop layer at a bottom of the dielectric material, wherein each partially filled trench of the plurality of partially filled trenches tapers inwardly from a top of the dielectric material; a mask layer that covers the dielectric material and the plurality of partially filled trenches; and a plurality of spaced openings above the plurality of partially filled trenches, wherein the plurality of spaced openings are formed until the corresponding etch out step of the plurality of partially filled trenches (claim 12); or a dielectric material around and above the plurality of conductive 
a mask layer that covers the dielectric material and the plurality of parallel-spaced partially filled trenches; and a plurality of spaced openings above the plurality of parallel-spaced partially filled trenches, wherein the plurality of spaced openings are formed until corresponding etch out steps of the plurality of parallel-spaced partially filled trenches, and wherein each parallel-spaced partially filled trench of the plurality of parallel-spaced partially filled trenches tapers inwardly from a top of the dielectric material to the etch stop layer (claim 15).
Prior Art Choi teaches a conductive structures in semiconductor devices and methods of forming the same, and more particularly, to a conductive structure including a conductive layer pattern and a contact plug and methods of forming the same ([0002]), wherein (Fig. 27; [0038+]) a unit cell of a flash memory device may be formed on the substrate. For example, the underlying structure may include a sequentially stacked tunnel oxide layer, charge storage layer, dielectric layer and control gate electrode. The underlying structure may form the unit cell of a flash memory device device. The first insulation interlayer may include silicon oxide. Etch stop layer patterns are formed on the first insulation interlayer. The first conductive layer patterns are formed on the first insulation interlayer between the etch stop layer patterns. The first conductive layer patterns may include a metal, a doped semiconductor material and/or the like. But, Prior Art Choi does not expressly teach a plurality of parallel-spaced partially filled trenches in the dielectric material, wherein each parallel-spaced partially filled trench of the plurality of parallel-spaced partially filled trenches was etched to a and conductive lines over the memory array and below, in part, a bottom of the etch stop layer (claim 1); or a plurality of parallel-spaced partially filled trenches in the dielectric material, wherein each parallel-spaced partially filled trench of the plurality of parallel-spaced partially filled trenches was etched to a corresponding etch out step of the plurality of parallel-spaced partially filled trenches, wherein the plurality of parallel-spaced partially filled trenches taper inwardly from the top of the dielectric material to the etch stop layer; a mask layer that covers the dielectric material and the plurality of parallel-spaced partially filled trenches; and conductive lines over the memory array and below, in part, a bottom of the etch stop layer, wherein the memory array comprises flash memory, and wherein at least one of the conductive lines corresponds to a control gate of the Flash memory (claim 8); or a plurality of parallel-spaced partially filled trenches in the dielectric material, wherein the plurality of parallel-spaced partially filled trenches taper inwardly from a top of the dielectric material to the etch stop layer; a mask layer that covers the dielectric material and the plurality of parallel-spaced partially filled trenches; ; and conductive lines over the memory array and below, in part, a bottom of the etch stop layer (claim 9); or a dielectric material formed around and above the plurality of conductive lines, the dielectric material having an etch stop layer that is at a bottom of the dielectric material; and a plurality of partially filled trenches in the dielectric material, wherein the plurality of partially filled trenches are situated between and parallel to the plurality of conductive lines, wherein each partially filled trench of the plurality of partially filled trenches was etched to a corresponding etch out step of the plurality of partially filled trenches, and wherein each partially filled trench of the plurality of partially filled trenches tapers inwardly from a top of the dielectric material to the etch stop layer; 
a mask layer that covers the dielectric material and the plurality of partially filled trenches; and a plurality of spaced openings above the plurality of partially filled trenches, wherein the plurality of spaced openings are formed until the corresponding etch out step of the plurality of partially filled trenches (claim 10); or a dielectric material around the plurality of conductive lines; and a plurality of partially filled trenches in the dielectric material, wherein each partially filled trench of the plurality of partially filled trenches was etched to a corresponding etch out step of the plurality of partially filled trenches, such that each partially filled trench of the plurality of partially filled trenches is filled from the etch out step to an etch stop layer at a bottom of the dielectric material, wherein each partially filled trench of the plurality of partially filled trenches tapers inwardly from a top of the dielectric material; a mask layer that covers the dielectric material and the plurality of partially filled trenches; and a plurality of spaced openings above the plurality of partially filled trenches, wherein the plurality of spaced openings are formed until the corresponding etch out step of the plurality of partially filled trenches (claim 12); or a dielectric material around and above the plurality of conductive lines, the dielectric material having an etch stop layer that is at a bottom of the dielectric material;a plurality of parallel-spaced partially filled trenches in the dielectric material; 
a mask layer that covers the dielectric material and the plurality of parallel-spaced partially filled trenches; and a plurality of spaced openings above the plurality of parallel-spaced partially filled trenches, wherein the plurality of spaced openings are formed until corresponding etch out steps of the plurality of parallel-spaced partially filled trenches, and wherein each parallel-spaced partially filled trench of the plurality of parallel-spaced partially filled trenches tapers inwardly from a top of the dielectric material to the etch stop layer (claim 15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898